DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 11/18/2020 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 4, 6, 8, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Argiro (20110227841).
As to claim 1, Argiro (Figs. 1-15) discloses a method of multi-modal control of a touch-based device (method of providing multiple modes of input to a touch screen device [0038]), the method comprising: 
receiving multi-modal control input data from one or more of voice commands, a game controller, a handheld remote, and physical gestures detected by a sensor (provides touchscreen input via multiple control input modes such as controller 302, joystick 602, 
converting, based on a translation mapping between touch-based data and multi-modal based control data, the multi-modal control input data into corresponding translated input data which correspond to physical signals from inputs recognizable by underlying applications of the touch-based device (the multiple types of remote actionable object controllers provide input which are converted into corresponding physical touchscreen inputs by mapping the remote button to the physical touch location on the touchscreen through direct wires, wirelessly, or electronic translation [0038,0048,0054,0055,0069,0079,0082,0089]); and 
providing the corresponding translated input data to the underlying applications of the touch-based device for control thereof, wherein the translated input data is utilized to control the underlying applications executed on the touch-based device which recognize the corresponding translated input data as the signals from the physical inputs (inputs of remote actionable object controllers are mapped to and translated into the physical touchscreen inputs through direct wires, wirelessly, or electronic translation to be recognized as physical direct capacitive pressure inputs on the touchscreen and further through software to be interpreted as their corresponding physical touchscreen inputs by the applications [0043,0048, 0054,0066,0069,0079,0082,0089]). 
As to claim 6, Argiro (Figs. 1-15) discloses an apparatus for multi-modal control of a touch-based device (remote actionable object controllers of multiple types providing multiple modes of input to a touch screen device [0038]), the method comprising: 

circuitry configured to convert, based on a translation mapping between touch-based data and multi-modal based control data, the multi-modal control input data into corresponding translated input data which model signals from physical inputs recognizable by underlying applications of the touch-based device (the multiple types of remote actionable object controllers provide input which are converted into corresponding physical touchscreen inputs by mapping the remote button to the physical touch location on the touchscreen through direct wires, wirelessly, or electronic translation [0038,0048,0054,0055,0069,0079,0082,0089]); and 
circuitry configured to provide the corresponding translated input data to the underlying applications of the touch-based device for control thereof, wherein the translated input data is utilized to control the underlying applications executed on the touch-based device which recognize the corresponding translated input data as the signals from the physical inputs (inputs of remote actionable object controllers are mapped to and translated into the physical touchscreen inputs through direct wires, wirelessly, or electronic translation to be recognized as physical direct capacitive pressure inputs on the touchscreen and further through software to be interpreted as their corresponding physical touchscreen inputs by the applications [0043,0048, 0054,0066,0069,0079,0082,0089]). 
claim 3, Argiro (Figs. 1-15) discloses the method is implemented by a processing device communicatively coupled to the touch-based device and communicatively coupled to one or more input devices configured to obtain the multi-modal control input data (remote actionable object controllers process local inputs and send them to the touchscreen through hardwire or wirelessly where the touchscreen device includes a processor and interpreting software [0048,0066,0089]). 
As to claim 4, Argiro (Figs. 1-15) discloses the underlying applications are configured for control by the corresponding signals from the physical inputs comprising one or more of touch commands and tilt commands, and translation mappings maps the corresponding translated input data to the signals from the one or more of touch commands and tilt commands (applications of the touch device are configured to be controlled by physical touch commands which are what they get after interpretation of the relayed remote inputs by processor and software to their corresponding soft keys/buttons [0048,0066,0079,0082]). 
As to claim 8, Argiro (Figs. 1-15) discloses the apparatus is disposed in a processing device communicatively coupled to the touch-based device and communicatively coupled to one or more input devices configured to obtain the multi-modal control input data (remote actionable object controllers process local inputs and send them to the touchscreen through hardwire or wirelessly where the touchscreen device includes a processor and interpreting software [0048,0066,0089]). 
As to claim 9, Argiro (Figs. 1-15) discloses the underlying applications are configured for control by the corresponding signals from the physical inputs comprising one or more of touch commands and tilt commands, and the translation mapping maps the corresponding translated input data to the signals from the one or more of touch commands and tilt commands (applications of the touch device are configured to be controlled by physical touch commands . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 5, 10, 11, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argiro (20110227841) in view of Mark (US 20120017147).
As to claim 11, Argiro (Figs. 1-15) discloses a computer, server, appliance, or device, each of which comprising a processor which performs steps of receiving multi-modal control input data from one or more of voice commands, a game controller, a handheld remote, and physical gestures detected by a sensor (touchscreen device is any touchscreen-hardware platforms such as tablets, smart phones, monitors, televisions, point-of-display, etc which includes a processor receiving and interpreting inputs provided from multiple control input modes such as controller 302, joystick 602, controller 802, 902, 1010, and keyboard in both wired and wireless forms [0059,0069,0078,0084,0089,0098,0104]), wherein the multi-modal control input data is provided by inputs of a user (remote actionable object controllers are located remotely from the touchscreen even wirelessly [0066,0089]); 
converting, based on a translation mapping between touch-based data and multi-modal based control data, the multi-modal control input data into corresponding translated input data which model signals from physical inputs recognizable by underlying applications of the touch-
providing the corresponding translated input data to the underlying applications of the touch-based device for control thereof, wherein the translated input data is utilized to control the underlying applications executed on the touch-based device which recognized the corresponding translated input data as the signals from the physical inputs (inputs of remote actionable object controllers are mapped to and translated into the physical touchscreen inputs through direct wires, wirelessly, or electronic translation to be recognized as physical direct capacitive pressure inputs on the touchscreen and further through software to be interpreted as their corresponding physical touchscreen inputs by the applications [0043,0048, 0054,0066,0069,0079,0082,0089]). 
Argiro does not explicitly disclose a non-transitory computer-readable storage medium having computer readable code stored thereon for programming.
Mark discloses a non-transitory computer-readable storage medium having computer readable code stored thereon for programming (program instructions are provided on non-transitory storage medium [0006,0101]).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have provided a non-transitory medium as taught by Mark in the input of Argiro. The suggestion/motivation would have been for benefits of improved portability and upgradability.
As to claim 5, Argiro (Figs. 1-15) discloses the translated input data is mapped to touch commands on a screen of the touch-based device (remote action object controller inputs are mapped to corresponding soft keys/buttons of the touchscreen [0048,0066).
Argiro does not explicitly disclose tilt commands based on a position of the touch-based device. 
Mark discloses tilt commands based on a position of the touch-based device (user input gestures such as tilting of the device are detected by accelerometers and translated into commands for the touch-based device corresponding to tilt [0032,0045,0055])
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have received tilt commands as taught by Mark in the input device of Argiro. The suggestion/motivation would have been to increase input functionality with an additional tilt command in a simple, intuitive, hands-free way increasing operability of the device.
As to claim 10, Argiro (Figs. 1-15) discloses the translated input data is mapped to touch commands on a screen of the touch-based device (remote action object controller inputs are mapped to corresponding soft keys/buttons of the touchscreen [0048,0066).
Argiro does not explicitly disclose tilt commands based on a position of the touch-based device. 
Mark discloses tilt commands based on a position of the touch-based device (user input gestures such as tilting of the device are detected by accelerometers and translated into commands for the touch-based device corresponding to tilt [0032,0045,0055])
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have received tilt commands as taught by Mark in the input device of Argiro. The suggestion/motivation would have been to increase input functionality with an additional tilt command in a simple, intuitive, hands-free way increasing operability of the device.
As to claim 13, Argiro (Figs. 1-15) discloses the computer readable code stored is executed by a processing device communicatively coupled to the touch-based device and communicatively coupled to one or more input devices configured to obtain the multi-modal 
As to claim 14, Argiro (Figs. 1-15) discloses the underlying applications are configured for control by the corresponding signals from the physical inputs comprising one or more of touch commands and tilt commands, and the translation mappings maps the corresponding translated input data to the signals from the one or more of touch commands and tilt commands (applications of the touch device are configured to be controlled by physical touch commands which are what they get after interpretation of the relayed remote inputs by processor and software to their corresponding soft keys/buttons [0048,0066]). 
As to claim 15, Argiro (Figs. 1-15) discloses the translated input data is mapped to touch commands on a screen of the touch-based device (remote action object controller inputs are mapped to corresponding soft keys/buttons of the touchscreen [0048,0066).
Argiro does not explicitly disclose tilt commands based on a position of the touch-based device. 
Mark discloses tilt commands based on a position of the touch-based device (user input gestures such as tilting of the device are detected by accelerometers and translated into commands for the touch-based device corresponding to tilt [0032,0045,0055])
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have received tilt commands as taught by Mark in the input device of Argiro. The suggestion/motivation would have been to increase input functionality with an additional tilt command in a simple, intuitive, hands-free way increasing operability of the device.

Response to Arguments
Applicant's arguments filed 5/29/2020 have been fully considered but they are not persuasive. 
Applicant submitted that Argiro does not teach converting inputs from one type to another based on a translation mapping or converting multi-modal control inputs into corresponding translated inputs based on a translation between mapping between touch-based and multi-modal based control. Examiner respectfully disagrees. Argiro discloses multiple types of remote actionable object controllers such as controller 302, joystick 602, controller 802, 902, 1010, and keyboard in both wired and wireless forms and thus multiple modes of input which are converted into corresponding physical touchscreen inputs by mapping each remote button or joystick movement to a physical touch location on the touchscreen through direct wires, wirelessly, or electronic translation [0038,0048,0054,0055,0069,0079,0082,0089]. For instance, if the conductive elements on the capacitive touchscreen surface or wires between the remote input device and the touchscreen were arranged in a different order or aligned differently then the user inputs at the remote input device would provide different inputs at the surface of the touchscreen and thus the remote input would be mapped to and translated to an entirely different touchscreen function. Therefore, after further consideration, Examiner maintains that Argiro sufficiently discloses the claims as presented.
Applicant further submitted that Argiro does not teach the inputs received by the applications are translated inputs recognized as physical inputs. Examiner respectfully disagrees. Argiro discloses that the inputs of remote actionable object controllers are mapped to and translated into the physical touchscreen inputs through direct wires, wirelessly, or electronic translation to be recognized as physical direct capacitive Argiro sufficiently discloses the claims as presented.


Conclusion
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628           

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628